DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (U.S. Publication No. 2011/0237709, hereinafter TAKEUCHI ‘709) as evidenced by TAKEUCHI et al. (U.S. Publication No. 2011/0077336, hereinafter TAKEUCHI) in view of JP 2015-13978A (hereinafter, SAITO). 
Regarding claim 5, TAKEUCHI ‘709 teaches a process for producing a molded fibrous basic magnesium sulfate filler-containing olefin polymer composition product which comprises the steps of preparing a fibrous basic magnesium sulfate filler-containing master batch composition which comprises an olefin polymer, a fibrous basic magnesium sulfate filler, an elastomer, a fatty acid metal salt; mixing the master batch composition a propylene polymer containing diluent resin (Abstract;).  The master batch composition comprises (A) in an amount of 1 to 45 weight parts of an olefin polymer, (B) a fibrous basic magnesium sulfate filler in the amount of 35 to 80 weight parts, (D) a metal salt of a fatty acid in the amount of 0.02 to 20 weight parts, and (E) a hydrocarbon or silicone oil in the amount of 0.02 to 20 weight parts [0007-0016; 0018-0019; 0047-0049].  The metal salt of a fatty acid includes magnesium stearate [0045]. Hydrocarbon and silicone oil reads on a lubricant. The diluent resin composition comprises non-fibrous inorganic filler including silica [0052-0055]. As evidenced by TAKEUCHI, Examples 
However, TAKEUCHI does not teach 0.00005 to 5.0 mass% of spherical silica particles having an average particle diameter of 5 to 100 nm. 
In the same field of endeavor of a resin composition, SAITO teaches the filler composition has inorganic fibers and spherical silica particles. The relationship between the inorganic fibers and the spherical silica particles is not particularly limited, but it is desired that the spherical silica particles adhere to the surface of the inorganic fibers (Last paragraph of p. 4). The inorganic fibers include carbon fiber and glass fiber (First paragraph of p. 5). The amount of spherical silica particles is from a lower limit is 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% (p. 4) and the spherical silica particles have a volume average particle diameter of 0.01 µm-5µm (10 nm-5,000 nm), preferred values of the lower limit of the volume average particle diameter include 0.015 µm (15 nm), 0.02 µm (20 nm), 0.03 µm (30 nm), 0.05 µm (50 nm), 0.07 µm (70 nm), and 0.1 µm (100 nm) (p. 5) (which is within the claimed range).
SAITO the resin composition in which the filler composition is dispersed improves the strength of the resin composition within inorganic fibers which exhibits further improvement in mechanical strength by the filling the gaps between the inorganic fibers with spherical silica particles (Last paragraph of p. 3). 
Given TAKEUCHI ‘709 teaches the diluent resin composition further comprises non-fibrous inorganic fillers including silica [0055] and magnesium sulfate (Abstract). As evidenced by TAKEUCHI, magnesium sulfate is an equivalent inorganic filler to carbon fibers and glass fibers of SAITO. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the spherical silica particles of SAITO with the matrix resin composition of TAKEUCHI ‘709 for the benefit of improving handeability and mechanical strength as taught in SAITO. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be 
With regard to the claim limitations, “wherein a mass ratio of fibrous basic magnesium sulfate to the spherical silica particles is 68.56/0.0007 to 66.29/3.31,” as indicated above, TAKEUCHI ‘709 teaches a fibrous basic magnesium sulfate filler in the amount of 35 to 80 weight parts and SAITO teaches the filler composition comprising spherical silica particles in the amount of 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75%. The amounts of fibrous basic magnesium sulfate and spherical silica particles overlap the claimed ratios. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “a mass ratio of the spherical silica particles to the lubricant is 0.00007/2.06 to 3.31/1.99,” as indicated above, SAITO teaches the filler composition comprising spherical silica particles in the amount of 0.001%, 0.005%, 0.01%, 0.1%, 0.2%, 0.3%, 0.5%, and 0.75% and a hydrocarbon or silicone oil in the amount of 0.02 to 20 weight parts. The amounts of spherical silica particles and hydrocarbon/silicone oil overlap the claimed ratios. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be 
Allowable Subject Matter
Claims 1-4, 6, and 9-11 are allowed. TAKEUCHI et al. (U.S. Publication No. 2011/077336) fails to teach wherein a mass ratio of fibrous basic magnesium sulfate to the spherical silica particles is 14.93/0.000015 to 14.82/0.74, and a mass ratio of the spherical silica particles to the lubricant is 0.000015/0.45 to 0.74/0.44. 
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered and claims 1-4, 6, and 9-11 are allowed. However, claim 5 stands rejected as indicated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763